Case: 20-50181     Document: 00515932282          Page: 1    Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 9, 2021
                                   No. 20-50181                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raymond Earl Freeman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-211-1


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          IT IS ORDERED that our prior panel opinion, United States v.
   Freeman, No. 20-50181, slip op. (5th Cir. Jun. 25, 2021), is WITHDRAWN
   and the following opinion is SUBSTITUTED therefor.
          A federal jury convicted Raymond Earl Freeman of one count of
   possession of a firearm by a convicted felon.       The district court then


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50181      Document: 00515932282            Page: 2   Date Filed: 07/09/2021




                                      No. 20-50181


   sentenced him to 96 months of imprisonment and three years of supervised
   release. Freeman appealed. We affirm Freeman’s conviction and sentence.
                                           I.
          According to trial testimony, Odessa Police Sergeant Rusty Martin
   responded to a dispatch regarding a fight in the parking lot of the Zodiac
   nightclub, including information that one of the individuals possessed a
   firearm. When Sergeant Martin arrived at the nightclub, the manager
   indicated that an individual in a nearby vehicle had a firearm. Sergeant
   Martin shined his flashlight into the vehicle and ordered the driver to roll
   down his window. The driver, Freeman, denied having a firearm and
   indicated that another individual in the parking lot had a firearm. The
   passenger opened the door and, despite Sergeant Martin’s order to the
   contrary, exited the vehicle.      Another officer attempted to secure the
   passenger, and Sergeant Martin ordered Freeman to exit the vehicle.
   Freeman began “grabbing” to his front and side and stated: “Hold on. Let
   me put the gun down.” A gun fell onto the driver’s seat, and Sergeant Martin
   attempted to restrain Freeman.
          Freeman broke free from Sergeant Martin’s restraint and fled the
   scene. Sergeant Martin chased after Freeman but eventually returned to the
   scene to secure the firearm, a 9-millimeter Ruger P89. Sergeant Martin
   “emptied the firearm” of ammunition. Sergeant Martin also discovered a
   substance that looked like crack cocaine near the center console of the vehicle
   in which Freeman had been sitting. Sergeant Martin showed the drugs to
   Sergeant Polo Frescas, another officer on the scene who ultimately arrested
   Freeman. Frescas testified that the amount of cocaine recovered from the
   vehicle was significant and that, based upon his training and experience as a
   narcotics officer, the amount was not for personal use and was “enough
   weight to distribute narcotics.”




                                           2
Case: 20-50181      Document: 00515932282          Page: 3   Date Filed: 07/09/2021




                                    No. 20-50181


          According to Freeman’s trial testimony, he was at work when his
   brother, Anthony Jackson, called him to tell him that Jackson’s friend,
   Stedman Williams, “had got excited about some news across town.”
   Freeman understood this to mean that Williams wished to kill someone.
   Freeman and his brother then drove to the Zodiac nightclub in his brother’s
   car. Upon their arrival, Freeman encountered his stepdaughter and entered
   her vehicle. Williams also entered the vehicle.
          Freeman stated that once he arrived at the nightclub, he convinced
   Williams to hand over the firearm and prevented him from killing his
   intended target. Freeman conceded that he did not contact the police when
   he found out that Williams wanted to kill someone. And he never informed
   the police after his arrest that he possessed the firearm only to prevent a
   murder. Freeman denied knowing there was cocaine in the vehicle “until
   [Williams] told [him].”
          During the jury charge conference, Freeman requested an instruction
   on the defense of duress or justification. The Government opposed the
   instruction because Freeman said he went to the club to take the gun away
   from Williams; the Government thus argued that Freeman placed himself in
   that situation recklessly or negligently. The Government also noted that
   Freeman could have contacted the police instead of going to the club himself.
   The district court agreed and declined to give the instruction.
          Ultimately, the jury found Freeman guilty as charged.              The
   presentence report (PSR) applied a base offense level of 20 under Sentencing
   Guideline § 2K2.1 and a four-level offense enhancement                  under
   § 2K2.1(b)(6)(B) because Freeman possessed the firearm in connection with
   another felony offense. With a total offense level of 24 and a criminal history
   category of IV, Freeman’s advisory Guidelines range of imprisonment was
   77 to 96 months. The PSR also listed three pending state charges “related”




                                          3
Case: 20-50181      Document: 00515932282           Page: 4   Date Filed: 07/09/2021




                                     No. 20-50181


   to the instant offense: (1) evading arrest or detention with a previous
   conviction; (2) unlawful possession of a firearm by a felon; and (3) unlawful
   carrying of a weapon on an alcohol premises. Freeman did not object to the
   PSR. The district court adopted the PSR and sentenced Freeman to 96
   months of imprisonment and three years of supervised release. In sentencing
   Freeman, the district court did not state whether Freeman’s federal sentence
   would run consecutively to or concurrently with any potential state sentence
   resulting from the related state charges.
          Freeman timely appealed.
                                         II.
          Freeman raises three issues on appeal: (A) the district court’s refusal
   to give Freeman’s requested jury instruction on justification; (B) its
   application of a four-level sentencing enhancement under U.S.S.G.
   § 2K2.1(b)(6)(B); and (C) the court’s failure to order Freeman’s federal
   sentence to run concurrently with any sentence imposed as a result of related
   state charges, as recommended by U.S.S.G. § 5G1.3(c). We review each
   issue in turn.
                                         A.
          Freeman first contends that the district court erred when it refused to
   instruct the jury on his justification defense (i.e., duress). We disagree.
          District courts are “afforded substantial latitude in formulating . . .
   instructions.” United States v. Storm, 36 F.3d 1289, 1294 (5th Cir. 1994).
   When reviewing a district court’s “refusal to include a requested instruction
   in the jury charge,” we apply an abuse-of-discretion standard. Id.
          “As a general proposition a defendant is entitled to an instruction as
   to any recognized defense for which there exists evidence sufficient for a
   reasonable jury to find in his favor.” United States v. Branch, 91 F.3d 699,




                                          4
Case: 20-50181       Document: 00515932282            Page: 5   Date Filed: 07/09/2021




                                       No. 20-50181


   711–12 (5th Cir. 1996) (quoting Mathews v. United States, 485 U.S. 58, 63
   (1988)). But when the requested instruction “lacks sufficient foundation in
   the evidence,” the court may refuse to give it. Id. at 712. On appeal, we
   “view the evidence in the light most favorable to [the defendant] in
   determining if there [wa]s sufficient evidentiary foundation for a requested
   instruction.” United States v. Giraldi, 86 F.3d 1368, 1376 (5th Cir. 1996)
   (citation omitted). Here, even viewing the evidence most favorably to
   Freeman, he has not shown there was sufficient trial evidence to support his
   requested instruction. It follows, then, that the district court did not abuse
   its discretion in declining to give it.
          Because duress is an affirmative defense, Freeman had to “present
   evidence of each of the elements of the defense before it [could] be presented
   to the jury.” United States v. Posada-Rios, 158 F.3d 832, 873 (5th Cir. 1998).
   The four elements of duress are:
          (1) that the defendant was under an unlawful and “present,
          imminent, and impending [threat] of such a nature as to induce
          a well-grounded apprehension of death or serious bodily
          injury”;
          (2) that defendant had not “recklessly or negligently placed
          himself in a situation in which it was probable that he would be
          [forced to choose the criminal conduct]”;
          (3) that defendant had no “reasonable legal alternative to
          violating the law; a chance both to refuse to do the criminal act
          and also to avoid the threatened harm”; and
          (4) “that a direct causal relationship may be reasonably
          anticipated between the [criminal] action taken and the
          avoidance of the [threatened] harm.”
   Id. (quoting United States v. Harper, 802 F.2d 115, 117 (5th Cir. 1986)).
   Evaluating the facts presented by Freeman at trial, the district court
   determined that Freeman failed to make a threshold showing of each




                                             5
Case: 20-50181      Document: 00515932282           Page: 6   Date Filed: 07/09/2021




                                    No. 20-50181


   element. Specifically, the court determined that Freeman had failed to
   present evidence that he did not “recklessly or negligently” place himself in
   a situation that forced him to possess a firearm (element two above), or that
   he had no reasonable legal alternative to possessing a firearm (element three).
          Freeman, on the other hand, asserts that his actions were not negligent
   or reckless. In his briefing to this court, he contends (1) that he “did not go
   to the Zodiac Club to commit a crime” and (2) that “the action he took,
   which was to convince Williams to give him the gun, was legal for most
   people.” Freeman’s first point—that he did not go to the nightclub to
   commit a crime—is belied by the record. Convicted felons such as Freeman
   cannot lawfully possess firearms, 18 U.S.C. § 922(g)(1), and officers found
   four grams of crack cocaine—“enough weight to distribute narcotics”—next
   to Freeman and the firearm at issue when Freeman was initially
   apprehended. Freeman’s second point is irrelevant.
          According to Freeman’s own testimony at trial, he went to the Zodiac
   nightclub to take a firearm from his brother’s friend Williams (purportedly to
   prevent a murder). He also conceded that he did not attempt to call the police
   or any other law enforcement agency before going to the nightclub to take the
   firearm:
          Q. Well, you went over there to take the gun from him, get him
          to give you the gun, whatever, get it away from him, correct?
          A. Of course.
          Q. You didn’t call the police, did you?
          A. No, I did not.
          Q. You didn’t say, “Hey, there is about to be a murder here
          and I know something about that.”
          A. No, I did not.
          Q. “We want to stop it.” You didn’t say that, did you?




                                         6
Case: 20-50181      Document: 00515932282            Page: 7    Date Filed: 07/09/2021




                                      No. 20-50181


          A. No, I did not.
   At the very least, then, Freeman’s testimony shows that he could not make a
   threshold showing of the second or third elements of duress.
          Based on the record, it was not erroneous for the district court to
   conclude that it was reckless for Freeman to drive to the nightclub to take the
   firearm from Williams. Freeman’s contention that he did not “use force” in
   taking the gun from Williams is beside the point. As stated supra, convicted
   felons cannot possess firearms, for any reason. 18 U.S.C. § 922(g)(1). And
   Freeman had a reasonable legal alternative to retrieving the firearm himself,
   which he did not pursue. Indeed, Freeman could easily have called the police
   in the time it took to drive to the nightclub and take the firearm from
   Williams. See United States v. Gant, 691 F.2d 1159, 1164 (5th Cir. 1982)
   (denying the duress defense because defendant did not call the police when
   he had an opportunity to do so). But he did not do so. Nor did he pursue any
   other legal alternative. For all these reasons, the district court did not abuse
   its discretion in denying Freeman’s request for a duress instruction.
                                           B.
          Freeman next contends that the district court erred in applying
   U.S.S.G. § 2K2.1(b)(6)(B)’s four-level sentencing enhancement. Because
   Freeman did not raise this issue during sentencing, we review only for plain
   error. United States v. Rodriguez-Parra, 581 F.3d 227, 229 (5th Cir. 2009).
   “To establish plain error, [the defendant] is required to show that (1) there
   was error, (2) the error was plain, (3) the error affect[s] his substantial rights,
   and (4) the error seriously affect[s] the fairness, integrity or public reputation
   of judicial proceedings.” Id. (first alteration in original) (quoting United
   States v. Redd, 562 F.3d 309, 314 (5th Cir. 2009)). Freeman fails to make such
   a showing.




                                           7
Case: 20-50181      Document: 00515932282           Page: 8   Date Filed: 07/09/2021




                                     No. 20-50181


          Under § 2K2.1(b)(6)(B), the four-level enhancement applies when a
   “defendant . . . used or possessed any firearm . . . in connection with another
   felony offense; or possessed . . . any firearm . . . with knowledge, intent, or
   reason to believe that it would be used or possessed in connection with
   another felony offense.” And according to the application notes, “another
   felony offense,” for purposes of subsection (b)(6)(B), “means any federal,
   state, or local offense, other than the explosive or firearms possession or
   trafficking offense, punishable by imprisonment for a term exceeding one
   year, regardless of whether a criminal charge was brought, or a conviction
   obtained.” § 2K2.1, cmt. n. 14(C). The application notes further provide
   that “in the case of a drug trafficking offense in which a firearm is found in
   close proximity to drugs, . . . application of subsection[] (b)(6)(B) . . . is
   warranted because the presence of the firearm has the potential of facilitating
   another felony offense . . . .” Id., cmt. n. 14(B). Importantly, “[t]he
   Guidelines’ application notes are authoritative unless they violate the
   Constitution or a federal statute, or are inconsistent with, or a plainly
   erroneous reading of, that Guideline.” United States v. Alcantar, 733 F.3d
   143, 147 (5th Cir. 2013) (cleaned up).
          According to trial testimony, officers found four grams of crack
   cocaine in the vehicle, next to both Freeman and the subject firearm.
   Sergeant Frescas, a narcotics officer, testified that this amount would
   generally not be for personal use but rather was potentially “enough weight
   to distribute narcotics.” It thus follows that the amount of crack cocaine
   found in the vehicle was sufficient potentially to establish the felony offense
   of possession with intent to distribute. See United States v. Williamson, 533
   F.3d 269, 277–78 (5th Cir. 2008) (“We have held in the past that the mere
   possession of a quantity of drugs inconsistent with personal use will suffice
   for the jury to find intent to distribute.”) (quoting United States v. Mays, 466
   F.3d 335, 341 (5th Cir. 2006)).




                                            8
Case: 20-50181      Document: 00515932282           Page: 9   Date Filed: 07/09/2021




                                    No. 20-50181


          Because possession with intent to distribute is a drug trafficking
   offense, “application of subsection[] (b)(6)(B) . . . [wa]s warranted” in this
   case. § 2K2.1, cmt. n. 14(B); see also United States v. Anderson, 559 F.3d 348,
   358 (5th Cir. 2009) (“When a loaded firearm is found in close physical
   proximity to narcotics, readily available to the defendant, a connection will
   usually be found. The fact that no drugs were found on [the defendant’s]
   person and no drug charges were filed does not avail him.”). Accordingly,
   the district court did not err—much less plainly err—in applying
   § 2K2.1(b)(6)(B)’s four-level sentencing enhancement.
                                         C.
          Lastly, Freeman contends that the district court erred when it did not
   state in its judgment that Freeman’s federal sentence should run
   concurrently to any sentences imposed on related state charges. Again,
   Freeman did not raise this issue during sentencing, so we review for plain
   error. Rodriguez-Parra, 581 F.3d at 229. As set forth above, the requisite
   showing for plain error is: (1) an error, (2) that was plain, (3) that affects
   substantial rights, and (4) that seriously affects the fairness, integrity or
   public reputation of judicial proceedings. Id.
          It is undisputed that Freeman’s PSR provided that he had three
   pending state charges “related” to his federal offense: (1) evading arrest,
   (2) unlawfully possessing a firearm as a felon, and (3) unlawfully carrying a
   weapon on alcohol premises. It is likewise undisputed that the district court
   adopted the PSR and its factual findings, arguably suggesting § 5G1.3(c)
   applied to Freeman’s sentencing. Nonetheless, “the burden of establishing
   entitlement to relief for plain error is on the defendant claiming it . . . .”
   United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004); accord United
   States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002) (providing the defendant
   “has the burden to show” each prong of the plain error test is satisfied).




                                         9
Case: 20-50181        Document: 00515932282               Page: 10        Date Filed: 07/09/2021




                                           No. 20-50181


   Freeman has failed to meet this burden, and has thus forfeited any contention
   that the district court’s failure to apply § 5G1.3(c) constituted plain error,
   because he fails to substantiate his assertion with record support or authority.
   Fed. R. App. P. 28(a)(8)(A); see Yohey v. Collins, 985 F.2d 222, 224–25
   (5th Cir. 1993).
           In his initial brief, Freeman does not analyze any of the requisite
   components of plain error. In his reply brief, while Freeman responds to the
   Government’s position by asserting that the error is plain,1 he only cites two
   out-of-circuit cases that serve at most as persuasive authority addressing the
   applicability of § 5G1.3(c). See United States v. Brown, 892 F.3d 385, 399–
   400 (D.C. Cir. 2018); United States v. Olmeda, 894 F.3d 89, 92–93 (2d Cir.
   2018). That is insufficient. See United States v. Segura, 747 F.3d 323, 331 (5th
   Cir. 2014) (finding no plain error where appellant “cite[d] no Fifth Circuit
   authority that would make the district court’s error clear or obvious”).
                                                                               AFFIRMED.




           1
            “[O]ur court generally will not consider an issue raised for the first time in a reply
   brief.” United States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010).




                                                 10